Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER UNDER SECTION 906 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States Code), the undersigned officer of ViewRay, Inc. a Delaware corporation (the “Company”), does hereby certify, to his knowledge, that: (i) the accompanying Quarterly Report on Form 10-Q of the Company for the fiscal quarter ended September30, 2015 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. VIEWRAY, INC. Dated: November 16, 2015 By: /s/ Chris A. Raanes Name: Chris A. Raanes Title: Chief Executive Officer VIEWRAY, INC. Dated: November 16, 2015 By: /s/ D. David Chandler Name: Name: D. David Chandler Title: Chief Financial Officer
